Case 4:19-cv-00180-ALM-KPJ Document 251 Filed 07/07/20 Page 1 of 5 PageID #: 6174



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants



                                        OBJECTION

          NOW COMES Edward Butowsky, the Plaintiff, objecting to the Notice of Status

  by Defendants Gottlieb, Governski and Boies Schiller Flexner LLP (hereinafter “Notice”)

  (Doc. 250):

          The Defendants’ “notice” is, in reality, a motion seeking specific relief from the

  Court, and it was filed in violation of Local Rule 7(h) insofar as Defendants Gottlieb,

  Governski and Boies Schiller Flexner LLP (hereinafter “BSF Defendants”) made no

  attempt to meet and confer with the other parties. The undersigned cannot help but recall

  how readily and how often the BSF Defendants have threatened or requested sanctions

  against the Plaintiff, and he has no doubt that they would be requesting sanctions if the

  Plaintiff had tried to avoid meeting and conferring by re-labeling a motion as a “notice.”

  The Plaintiff respectfully suggests that the Court should strike the “notice” from the

  docket.




                                             -1-
Case 4:19-cv-00180-ALM-KPJ Document 251 Filed 07/07/20 Page 2 of 5 PageID #: 6175



         With their “notice,” the BSF Defendants have also sought to put the Plaintiff in an

  impossible situation. In his ruling on the BSF Defendants’ anti-suit injunction, Judge

  Leon enjoined all claims in this Court “against the attorneys for Aaron Rich in this

  [Texas] suit, and all of defendant Butowsky's claims involving Aaron Rich as a non-party

  co-conspirator.” Rich v. Butowsky, et al., 18-cv-0681, Dkt. 175 at 5. If this Court were to

  adjudicate the pending motions while the anti-suit injunction is pending on appeal, it

  would be unclear whether Mr. Butowsky could seek reconsideration of this Court’s order

  or seek to certify an interlocutory appeal, since, as Defendants note, the anti-suit

  injunction bars Mr. Butowsky from proceeding in the Texas case. Notice at 4. Thus, if

  this Court grants the relief sought in the Notice, Mr. Butowsky will be obligated to

  maintain his appeal of the anti-suit injunction to preserve his remedies, including his

  appellate remedies, before this Court and in the Fifth Circuit.

         But as the filing of the Notice itself suggest, the BSF Defendants appear to be

  aware that Plaintiff is likely to prevail on appeal before the DC Circuit. See Statement of

  Issues filed June 8, 2020, Butwosky v. Rich, United States Court of Appeals for the

  District of Columbia, #20-7042. If Plaintiff were to prevail on appeal after this Court has

  dismissed the action in Texas, the BSF Defendants would only have succeeded in

  creating a complete mess of the proceedings in the two jurisdictions: one appellate court

  concluding that the issues in DC and Texas do not substantially overlap and a district

  court in Texas concluding that they do so overlap, which will lead to further and

  completely unnecessary proceedings.




                                              -2-
Case 4:19-cv-00180-ALM-KPJ Document 251 Filed 07/07/20 Page 3 of 5 PageID #: 6176



         On the other hand, letting the anti-suit injunction proceedings play out would

  promote judicial economy and substantive fairness. The claims in the Texas case are not

  barred by Judge Leon’s order, they are merely enjoined until a resolution of the DC case.

  If Judge Leon’s order is upheld on appeal, Mr. Butowsky will need to seek leave to

  amend his pleadings in the DC actions. While burdensome, this approach is consistent

  with substantive fair play and will not create the procedural chaos of Defendants’

  proposed approach. If the anti-suit injunction is vacated, this Court will be free to resolve

  the motion to dismiss for failure to state a claim, which is unaffected by the anti-suit

  injunction, and raises issues, such the litigation privilege, that are not at issue in the DC

  case. Judicial economy thus counsels prudence and patience. 1

         The BSF Defendants’ disguised motion should be denied for another reason. As

  noted, the BSF Defendants got exactly what they requested from Judge Leon, i.e., the

  anti-suit injunction. However, it appears that they have belatedly realized a major flaw in

  their litigation strategy. As noted, the BSF Defendants now realize they may well lose on

  appeal. Beyond the merits, what the BSF Defendants appear to fear most is Mr.

  Butowsky’s indication that he intends to seek reassignment of the case on remand. Id. at

  2. As Mr. Butowsky has indicated to this Court, Judge Leon has demonstrated

  considerable bias in favor of the BSF Defendants, see Objection, Exhibit 1, Dkt. 217-1,

  and now they are in danger of losing their “ace in the hole” if the D.C. Circuit reassigns



  1
   Defendants insinuate, without evidence, that there is some inordinate delay in the DC Circuit
  Court of Appeals. Notice at 4. In reality, the parties are simply waiting for the Court to set a
  briefing schedule as is customary. There is no valid timing reason to attempt to short-circuit the
  District of Columbia appellate process.

                                                 -3-
Case 4:19-cv-00180-ALM-KPJ Document 251 Filed 07/07/20 Page 4 of 5 PageID #: 6177



  the case to another judge. The “notice” filed before this Court represents a desperate

  attempt to avoid that result and should not be rewarded.

        The BSF Defendants wanted this case stayed until the D.C. litigation was

  completed, and Judge Leon granted their wish. If they want to avoid the anti-suit

  injunction, then they should ask Judge Leon to vacate his order. But they should not be

  asking this Court to grant them relief when they have prevented the Plaintiff from doing

  the same.

                                           Respectfully submitted,

                                           /s/ Ty Clevenger
                                           Ty Clevenger
                                           Texas Bar No. 24034380
                                           P.O. Box 20753
                                           Brooklyn, New York 11202-0753
                                           (979) 985-5289
                                           (979) 530-9523 (fax)
                                           tyclevenger@yahoo.com

                                           Attorney for Plaintiff Edward Butowsky




                                             -4-
Case 4:19-cv-00180-ALM-KPJ Document 251 Filed 07/07/20 Page 5 of 5 PageID #: 6178



                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on July 7, 2020, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -5-
